[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff brings this application for a deficiency judgment after entry of a judgment of strict foreclosure. Plaintiff has CT Page 6983 possession of the property and the law day is April 11, 1997.
A hearing was held on June 5, 1997 to determine the value of the real property as of April 11, 1997.
The court heard the testimony of two well qualified real estate appraisers and examined their reports in detail. The court now determines that the fair market value of the property on April 11, 1997 was $265,000.
A deficiency judgment for the difference between the $265,000 value of the property on April 11, 1997 and the sum of the debt of $392,868.77, the attorneys' fees of $10,834.50, the appraiser's fee of $1,200 and title search fee of $150 is found.
That difference is $140,053.27 and judgment may enter in that amount.
Norris L. O'Neill, J.